Citation Nr: 1422270	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  07-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel
INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the claims file.

The Board remanded this case for further development in June 2009 and July 2011.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss likely began in service.

2.  The Veteran's tinnitus is as likely as not related to his sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral sensorineural hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran has tinnitus that is as likely as not due to service-connected sensorineural hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

To prevail on a claim of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here the record shows a current diagnosis of bilateral sensorineural hearing loss.  The Veteran's DD-214 shows a military occupational specialty (MOS) of sonar technician.  He described exposure to the noise of gun blasts during service as he was also in charge of a 5" gun mount handling room without hearing protection.  Thus, the first two requirements for direct service connection are satisfied.

The remaining question is whether the record contains competent nexus evidence establishing a connection between the Veteran's current bilateral hearing loss and his active duty military service.  To this end, the December 2009 and October 2011 VA examiners opined that the Veteran's bilateral hearing loss was not incurred in service based on the whispered voice tests administered during his August 1966 entrance and July 1970 reenlistment examinations.  Given the unreliability of whispered voice tests, the Board sought further clarification from a VA audiologist.  In a September 2013 opinion, this audiologist found that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by his military service.  In support of this finding, the audiologist noted that although the Veteran's whispered voice test results were normal, his service treatment records also contain an undated audiogram that shows some hearing loss at higher frequencies bilaterally.  The Board finds this recent opinion to be more persuasive than the prior negative medical nexus opinions.  Accordingly, service connection for bilateral sensorineural hearing loss is warranted.


Tinnitus

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record contains a current diagnosis of tinnitus.  The remaining question is whether the record contains competent nexus evidence establishing a connection between the service-connected bilateral hearing loss and the current tinnitus.  To this end, the October 2011 VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with his bilateral hearing loss.  As such, the criteria for secondary service connection are met.  Despite opinions to the contrary, the Board finds that the evidence is in relative equipoise on this question.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


